Citation Nr: 0109495	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-01 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for dependency and indemnity compensation (DIC) purposes.  
This is a contested claim.


REPRESENTATION

Appellant represented by:	Michael R. Dowling, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 1946 to October 
1947, from July 1948 to May 1952, and from October 1954 to 
March 1956.  The veteran died in May 1990.  By rating action 
in June 1990 the appellant was recognized as the surviving 
spouse of the veteran and was awarded DIC benefits.

In February 1999 a claim was received from the appellee, MMA.  
She claimed that she, not the appellant, was the legal 
surviving spouse of the veteran.  MMA requested that she be 
recognized as the surviving spouse of the veteran for DIC 
purposes.  In a June 1999 determination, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky found MMA to be the legal surviving spouse of the 
veteran.  The appellant appealed this decision.  The appeal 
is a contested claim.


REMAND

The record reveals that the veteran married MMA in September 
1959.  However, the veteran's divorce from a previous wife 
was not finalized until June 1960.  The veteran and MMA had 
four children.  MMA states that at the time she married the 
veteran in September 1959 she did not know that he had not 
yet been divorced from his second wife.  She asserts that she 
later found out and attempted to get the veteran to remarry 
her.  She states that when the veteran refused, she left him 
in 1965. 

The evidence on file indicates that the veteran and the 
appellant began living together in 1966.  They had a son in 
March 1967.  The veteran and the appellant were married in 
March 1990.  The record reveals that the appellant lived with 
the veteran on a continuous basis from 1966 until the 
veteran's death in May 1990. 

In her July 1999 notice of disagreement the appellant 
requested that she be provided a personal hearing before a 
Hearing Officer if the RO did not recognize her as the 
veteran's surviving spouse.  The RO found against the 
appellant and she has not been provided the opportunity to 
testify.  The appellant must be scheduled for a personal 
hearing.

The Board of Veterans' Appeals (Board) notes that the RO 
based its decision on the basis that MMA had a common law 
marriage with the veteran due to their residence in Florida 
for a period of time.  The statement of the case does not 
contain a copy of the applicable Florida law from that time 
period.  The statement of the case also fails to note whether 
the State of Kentucky recognizes out of state common law 
marriages.  A copy of the applicable laws must be provided to 
all parties.

The RO did not obtain a legal opinion from the District 
Counsel.  The Board is of the opinion that this case is of 
such complexity that the RO must refer the case to the 
District Counsel for a legal opinion.  See Veterans Benefits 
Administration Manual M 21-1, Part IV, Chapter 12, Paragraph 
12.02.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should schedule the appellant 
for a personal hearing before a Hearing 
Officer.  Further, the RO should insure 
that contested claims procedures are 
followed with respect to this hearing.  
See 38 C.F.R. § 20.713.  A copy of the 
notice to the appellant and MMA of the 
scheduling of such a hearing should be 
placed in the record.

2.  The case should be referred to the 
District Counsel for a legal opinion.

3.  Thereafter, the RO should review the 
claims file to ensure that all remand 
directives have been complied with, as 
well as the contested claims provisions 
of 38 C.F.R. §§ 20.500-20.504, and 
20.713.  If the record is found to be 
deficient, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim and issue a 
supplemental statement of the case citing 
all the relevant laws and regulations, 
including those of the States of Florida 
and Kentucky, if appropriate.  Said 
supplemental statement of the case must 
be issued to the appellant and her 
representative, as well as MMA and her 
representative, if any, and all parties 
must be given an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The purpose of this 
remand is to comply with due process considerations, and the 
Board intimates no opinion as to the outcome of this case.

The appellant and appellee have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	ROBERT E. O'BRIEN 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




